NOTICE OF ALLOWANCE
Examiner acknowledges receipt of the reply filed 3/4/2021, in response to the non-final office action mailed 12/4/2020.
Claims 1-3, 8, 10, 14, 57, 58, 106, 113, 129, 144, 162, 180-203, 206-248, 254, 256, 258, 260, and 262-276 are pending.    Claims 54, 134, 165, 178, 179, 204, 205, 249-253, 255, 257, and 259, and 261 have been canceled.  Claims 262-276 are newly added.
Claims 1-3, 8, 10, 14, 57, 58, 106, 113, 129, 144, 162, 180-203, 206-248, 254, 256, 258, 260, and 262-276 are being allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings- withdrawn
The objection to the drawings applicant’s arguments filed 3/4/2021.

Claim Objections- withdrawn
The objection 54, 57, 129, 134, 178, 179, 203-205, 207-213, 217, 221, 233, 236-241, and 249 is withdrawn in view of the amendment filed 3/4/2021.



Improper Markush- withdrawn
The rejection of claim 249 on the judicially created basis that it contains an improper Markush grouping of alternatives, is withdrawn in view of the amendment filed 3/4/2021.

Claim Rejections - 35 USC § 112-withdrawn
The rejections of claims 1-3, 8, 10, 14, 54, 57, 58, 129, 134, 144, 162, 165, 178-205, 206-216, 221-224, 234, 236-239, 242, 245, 246 and 249-255 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 3/4/2021.
The rejections of claims 165, 249-253, 255, 257, 259, and 261 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 3/4/2021.
The rejections of claims 129, 237-239, and 249 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 3/4/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jessica Chao on 3/19/2021.
The claims have been amended as follows:

Claim 3, line 1 is amended to recite: 
The peptide of claim 1 comprising the [[a]] sequence of: 

Claim 57, lines 1-2 is amended to recite:
	A peptide comprising a sequence the group consisting of SEQ ID NOs: 42-68 with zero or 1 amino acid change, wherein the

Claim 58, line 1 is amended to recite”
	The peptide of claim 57, wherein the peptide comprises the [[a]] sequence 

203. (Currently amended)  The peptide of claim 1, wherein the peptide comprises the 

207. (Currently amended)  The peptide of claim 1, wherein the peptide comprises the 

208. (Currently amended)  The peptide of claim 1, wherein the peptide comprises the 
the 

210. (Currently amended)  The peptide of claim 1, wherein the peptide comprises the 16) which is attached to the N-terminus of the peptide.

211. (Currently amended)  The peptide of claim 1, wherein the peptide comprises the 16) which is attached to the N-terminus of the peptide.

212. (Currently amended)  The peptide of claim 1, wherein the peptide comprises the 16) which is attached to the N-terminus of the peptide.

213. (Currently amended)  The peptide of claim 1, wherein the peptide comprises the 16) which is attached to the N-terminus of the peptide.

217. (Currently Amended) A peptide comprising a sequence the group consisting of SEQ ID [[NO:]] NOs: 3, 5-30, 32, 33, 35, 37, 39, and 41 with zero or 1 amino acid change, wherein the change is an amino acid substitution, deletion, and/or addition.
the the group consisting of SEQ ID NOs: 42-68 with zero amino acid changes.

235.    (Currently Amended) A peptide of the sequence selected from the group consisting of SEQ ID NOs: 1-37 and 39-41 with zero amino acid changes.
 
262. (Currently amended)  The peptide of claim 218, wherein the peptide comprises the the group consisting of SEQ ID NOs: 1-37 and 39-41.

Claims 1, 2, 8, 10, 14, 106, 113, 129, 144, 162, 180-202, 206, 214-216, 218-233, 236-248, 254, 256, 258, 260, and 263-276 are allowed as set forth in the amendment filed 3/4/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The instant claims are allowable for the reasons set forth in the notice of allowance mailed 3/16/2020.
Accordingly, the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-3, 8, 10, 14, 57, 58, 106, 113, 129, 144, 162, 180-203, 206-248, 254, 256, 258, 260, and 262-276 are allowed.
Claims 1, 2, 8, 10, 14, 106, 113, 129, 144, 162, 180-202, 206, 214-216, 218-233, 236-248, 254, 256, 258, 260, and 263-276 are allowed as set forth in the amendment filed 3/4/2021.  Claims 3, 57, 58, 203, 207-213, 217, 234, 235, and 262 are allowed as set forth in the above examiner’s amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JULIE HA/           Primary Examiner, Art Unit 1654